DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/22/2021 has been entered.
Status of the Claims
The Claims filed on 01/22/2021 has been entered. Claims 1-5, 9 and 21-34 are pending in the instant patent application. Claims 1-3, 5, 21-24, 26, 28-31 and 34 are amended. Claims 6-8 and 10-20 are cancelled.
Response to Claim Amendments
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §112 rejections. The rejection has been maintained under new grounds in light of the amendments.
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §101 rejections. The rejections remain pending and are updated and addressed below in light of the amendments and per guidelines for 101 analysis (PEG 2019).
Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. §102 rejections. The rejection has been withdrawn.
The amendments however, have necessitated new grounds of rejection under 35 U.S.C. §103.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 22 and 29 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the "updating" limitation of Claims 1, 22 and 29, it recites a "cloud-based collaboration platform".
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 22 and 29 recites the limitation "the cloud-based collaboration platform" in the update/updating limitation.  There is insufficient antecedent basis for this limitation in the claim.

Response to 35 U.S.C. §101 Arguments
Applicant’s arguments regarding 35 U.S.C. §101 rejection of the claims have been fully considered, but are not persuasive.
Regarding Applicant’s arguments that any alleged abstract idea has been integrated into a practical application, Examiner respectfully disagrees. The claims as currently written do not contain any additional elements, in addition to the elements already presented, that would indicate significantly more nor recite any improvement in the functioning of a computer or improvement in the technology. Furthermore, Applicant has not shown or presented any arguments as to why any elements in the claims reflect an improvement to the functioning of a computer or improvement to the technology or technical field. Examiner will note that if the specification sets forth an improvement in the technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. In analysis of the claim, Examiner found no improvement to the technology based on the current claim as it is written nor any components or steps of the invention that provide an improvement.
Applicant has further re-asserted that the claims are analogous in nature to Core Wireless, Examiner respectfully disagrees. Core Wireless was found eligible not only because the claims are directed to a particular manner of summarizing and presenting information in electronic devices, but also because of the improvements to the user interface for electronic devices. Examiner finds the advancements disclosed in Core Wireless are not comparable the present claims. In particular, the combination of structural elements recited in the present claim are used for a generic computer to perform generic functions.
In regards to Applicant’s argument that the current claims are similar to Bascom, Examiner respectfully disagrees. Examiner will note that the current claims are distinguishable to the claims in BASCOM. In Bascom, the claims solved an internet centric problem of filtering internet content. The internet as computer technology as well as the computers are a necessary components of the claims. Bascom is distinguishable from the current claims because current claims are merely linking the combination of the conventional and routine computer components to the abstract idea in order to solve a business problem, while in Bascom, the abstract idea is necessarily rooted in the combination of the conventional and routine computer components.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Regarding Claims 1-5, 9 and 21, they are directed to a method, however the claims are directed to a judicial exception without significantly more. Claims 1-5, 9 
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 1, claim 1 recites receiving an incoming communication from a user; retrieving user information from the user comprising a user name, title, an image and notes; causing to display user information in association with a mechanism for answering the incoming communication, wherein the user information is stored; receiving, an additional note after answering the call; and updating the notes to include the additional note responsive to a termination of the incoming communication.
	These claim limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas due to the managing of personal behavior and relationships or interactions between people. Notably the managing of communications between people.
	Accordingly, the claim recites an abstract idea and dependent claim 9 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of one or more processors, a secondary server, a cloud-based customer relationship management tool, a representative mobile device, a mobile application and a cloud-based collaboration platform. The one or more processors, a second server, a cloud-based customer relationship management tool, a representative mobile device, a mobile application and a cloud-based collaboration platform are merely generic computing devices implemented on a personal computer.
‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)…at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information), Electronic recordkeeping, Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).
	Therefore, Claims 1-5 and 21, alone or in combination, are not drawn to eligible subject matter as they are directed to abstract ideas without significantly more.
	Regarding Claims 22-28, they are directed to a system, however the claims are directed to a judicial exception without significantly more. Claims 22-28 are 
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 22, claim 22 recites receive an incoming communication from a user; retrieve user information from the user comprising a user name, title, an image and notes; cause to display user information in association with a mechanism for answering the incoming communication, wherein the user information is stored; receive, an additional note after answering the call; and update the notes to include the additional note responsive to a termination of the incoming communication.
	These claim limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas due to the managing of personal behavior and relationships or interactions between people. Notably the managing of communications between people.
	Accordingly, the claim recites an abstract idea and dependent claim 27 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a memory, at least one processor, a secondary server, a cloud-based customer relationship management tool, a representative mobile device, a mobile application and a cloud-based collaboration platform. The memory, at least one processor, a secondary server, a cloud-based customer relationship management tool, a representative mobile device, a mobile application and a cloud-based collaboration 
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claims 22-26 and 28 include various elements that are not directed to the abstract idea under 2A. These elements include a memory, at least one processor, a secondary server, a cloud-based customer relationship management tool, a representative mobile device, a mobile application, a cloud-based collaboration platform and the generic computing elements described in the Applicant's specification in at least Para 0011. These elements do not amount to more than the abstract idea because it adds insignificant extrasolution activity such as mere data gathering, and recites computer functions that the courts have recognized as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)…at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information), Electronic recordkeeping, Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).
	Therefore, Claims 22-26 and 28, alone or in combination, are not drawn to eligible subject matter as they are directed to abstract ideas without significantly more.

	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 29, claim 29 recites receiving an incoming communication from a user; retrieving user information from the user comprising a user name, title, an image and notes; causing to display user information in association with a mechanism for answering the incoming communication, wherein the user information is stored; receiving, an additional note after answering the call; and updating the notes to include the additional note responsive to a termination of the incoming communication.
	These claim limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas due to the managing of personal behavior and relationships or interactions between people. Notably the managing of communications between people.
	Accordingly, the claim recites an abstract idea and dependent claim 33 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of at least one computing device, a secondary server, a cloud-based customer relationship management tool, a representative mobile device, a mobile application and a cloud-based collaboration platform. The at least one computing device, a secondary server, a cloud-based customer relationship management tool, a representative 
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claims 29-32 and 34 include various elements that are not directed to the abstract idea under 2A. These elements include at least one computing device, a secondary server, a cloud-based customer relationship management tool, a representative mobile device, a mobile application, a cloud-based collaboration platform and the generic computing elements described in the Applicant's specification in at least Para 0011. These elements do not amount to more than the abstract idea because it adds insignificant extrasolution activity such as mere data gathering, and recites computer functions that the courts have recognized as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)…at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information), Electronic recordkeeping, Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).
	Therefore, Claims 29-32 and 34, alone or in combination, are not drawn to eligible subject matter as they are directed to abstract ideas without significantly more.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9 and 21-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan (US 2015/0099496 A1) in view of Shukla et al. (US 2020/0112630 A1).
	Regarding Claim 1, Fan teaches the limitations of Claim 1 which state
	receiving, by one or more processors, via a secondary server, an incoming communication from a user of a cloud-based customer relationship management 

	causing, by the one or more processors, a mobile application running on the representative mobile device to display the user information in association with a mechanism for answering the incoming communication, wherein the user information is stored in the cloud-based customer relationship management tool (Fan: Para 0028, 0035 and Fig 3 via FIG. 2 illustrates one particular system 100 in which the mobile computing device 150 is connected to a network or cloud computing environment 157. Within the network or cloud computing environment 157, a CRM 159 may be implemented in one or more computer systems. While only one CRM 159 shown, in various embodiments of the present disclosure, the cloud computing environment 157 may include any number of CRM's 159, as well as other types of business systems (e.g., Enterprise resource planning (ERP)); In some embodiments, the mobile computing device 150 may include an application that monitors incoming telephone calls for known or recognized caller identification information. Activation of the application may be indicated by information presented in the title section 161 of the GUI 160. In such embodiments, the mobile computing device 150 may also present a number of controls 165, 167, and 169 on the GUI 160. Such controls may include the option to answer the telephone normally (i.e. without invoking the functionality of a business system interface application), answer the phone call while simultaneously invoking the business system interface application to establish a connection to the business system, or to decline the call).

	Shukla though, with the teachings of Fan, teaches of
	receiving, by the one or more processors, an additional note entered in the mobile application running on the representative mobile device after answering the call (Shukla: Para 0035-0039 via FIG. 3 briefly illustrates an operational scenario in an implementation of enhanced contact notes. In operation, a call event occurs with respect to a phone call hosted by dialer application 115. The call event may be, for example, the end of a call, the arrival of an incoming phone call, or the initiation of an outgoing phone call, as well as any other phone call event; Contact-note application 119 receives a notification of the call event and responsively proceeds to identify a contact associated with the call. At or around the same time, contact-note application 119 surfaces an overlay prompt for a user to enter its user interface. This may involve communicating directly or indirectly with operating system 111, or possibly with some other elements responsible for handling user interface operations. Contact-note application 119 may optionally communicate with contacts application 117 to obtain information associated with the contact, such as a name when the name of the contact is missing from contacts database 123 but present in contacts database 121. When this happens, contact-note application 119 may merge the information together for presentation in a note view. The note view is 
	updating, by the one or more processors, the notes in the cloud-based collaboration platform to include the additional note responsive to a termination of the incoming communication (Shukla: Para 0040-0045 via FIG. 4 illustrates an operational scenario 400 to better illustrate various aspects of contact-note applications. In operational scenario 400, various views are illustrated that may be rendered on display 110, beginning with view 401. View 401 is representative of a view that may be presented by dialer application 115 during the course of an ongoing phone call. View 401 includes at least phone call information 403, such as the phone number, name, duration, or other similar information. View 401 also includes a control 405 for ending the phone call. In this scenario, the end-user provides user input 409 to end the call, such as by touching, gesturing, speaking a voice command, or clicking a mouse. The end-of-call event results in the transition of view 401 to view 411 as the dialer application 115 is closed and the home screen to the device is surface. View 401 includes various icons 412, 413, 414, and 415 which are representative of the icons that may be found on a home screen. View 401 also includes a graphical prompt 417 surfaced by contact-note application 119 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fan with the teachings of Shukla in order to have receiving, by the one or more processors, an additional note entered in the mobile application running on the representative mobile device after answering the call; and updating, by the one or more processors, the notes in the cloud-based collaboration platform to include the additional note responsive to a termination of the incoming communication. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of 
	Regarding Claim 2, Fan/Shukla teaches the limitations of Claim 2 which state 
	wherein the user information is transmitted by the secondary server to the representative mobile device (Fan: Para 0061-0062 via requesting, sending and receiving of data is done between the mobile computing device and CRM; In box 940, the mobile computing device 150 may a generate request for information from an associated business system, such as CRM 159, based on the layout definition. The request for information may be based on a layout definition associated with the caller identification information and/or contact identifier. The request for information may include a request for customer specific data relevant to the job functionalities of the contact or the representative user associated with the mobile computing device 150. At box 950, the mobile computing device 150 may send the request for information to the target business system. In embodiments in which the request for information also includes specifications for specific analysis, the business system may provide the requested raw information, as well as processed information. Accordingly, in response to the request for information, the mobile computing device 150 may receive the information and various types of resulting analysis and reports, at box 960. Using layout details contained in the associated layout definition, the mobile computing device 150 may then display the information on a user interface or display device included in or coupled to the mobile computing device 150, at box 970).
	Regarding Claim 3, Fan/Shukla teaches the limitations of Claim 3 which state 

	Regarding Claim 4, Fan/Shukla teaches the limitations of Claim 4 which state 
	wherein a primary server is configured to communicate with the secondary server over a second network different from the first network (Fan: Para 0064-0068 and Fig 10 via mobile computer system and networks that may be used to implement embodiments of the present disclosure).
	Regarding Claim 5, Fan/Shukla teaches the limitations of Claim 5 which state 
	wherein the secondary server is configured to transmit the user information over the second network (Fan: Para 0028, 0032, 0064-0068 and Fig 10 via CRM, CRM, system elements and networks employed).
	Regarding Claim 9, Fan/Shukla teaches the limitations of Claim 9 which state 
	wherein the incoming communication is a phone call (Fan: Para 0002 via incoming call).
	Regarding Claim 21, Fan/Shukla teaches the limitations of Claim 21 which state

	Regarding Claims 22 and 29, they are analogous to Claim 1 and are rejected for the same reasons. In addition, Fan teaches of a non-transitory computer readable device (Fan: Para 0013).
	Regarding Claims 23 and 30, they are analogous to Claim 2 and are rejected for the same reasons.
	Regarding Claims 24 and 31, they are analogous to Claim 3 and are rejected for the same reasons.
	Regarding Claims 25 and 32, they are analogous to Claim 4 and are rejected for the same reasons.
	Regarding Claim 26, it is analogous to Claim 5 and is rejected for the same reasons.

	Regarding Claims 28 and 34, they are analogous to Claim 21 and are rejected for the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Davis et al.  (US 2010/0310059 A1) System And Method For Establishing Voice And Data Connection
Kedefors et al. (US 2011/0105095 A1) SYSTEMS AND METHODS TO PROVIDE CONTEXT INFORMATION FOR MOBILE COMMUNICATION DEVICES
Yach et al. (US 2008/0045265 A1) ADVANCED VOICE AND DATA OPERATIONS IN A DUAL-MODE MOBILE DATA COMMUNICATION DEVICE

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684.  The examiner can normally be reached on 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /HAFIZ A KASSIM/Primary Examiner, Art Unit 3623